Citation Nr: 1446421	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-01 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran also perfected an appeal of the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and posttraumatic stress disorder (PTSD).  However, in a January 2012 decision, the RO granted service connection for PTSD, and in an August 2012 decision, the RO granted service connection for bilateral hearing loss and tinnitus.  As these decisions represent a full grant of the benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The Veteran testified at a hearing before a Decision Review Officer (DRO) in October 2011.  A transcript of that hearing is associated with the evidentiary record.  The Veteran also testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system.

This matter was remanded by the Board in February 2014 for further development.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Other documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, the Board finds the claim must again be remanded for further development.  For reasons explained immediately below, a remand is necessary for further evidentiary development, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the February 2014 remand, the Board instructed the AOJ to make appropriate efforts to obtain any service treatment records, including any field hospital, infirmary, first aid station, or sick reports, from the period the Veteran served in the Republic of Vietnam.  This was to include requesting records for the Veteran's treatment at Camp Evans in the Republic of Vietnam between November 1970 and January 1971, as the Veteran testified at his November 2012 Travel Board hearing that was the time period in which he sought treatment for his back complaints.  In March 2014, the AOJ sent a request to the National Personnel Records Center (NPRC) for active duty inpatient clinical records for the Veteran for hearing loss from November 1970 to December 1970 at Camp Evans.  As this request does not accurately reflect the condition or time period for which the Veteran sought treatment, remand is required.  On remand, the AOJ should make appropriate efforts to obtain any additional service treatment records outlined above for the Veteran's back disability, to include during the period of October 1970 to January 1971 at Camp Evans in the Republic of Vietnam.

In the February 2014 remand, the Board also instructed the AOJ to make appropriate efforts to obtain the Veteran's Reserve records including his service treatment records, to include by contacting the Veteran's Reserve units.  The evidence of record does not indicate that any of the Veteran's Reserve units were contacted regarding the Veteran's Reserve records.  On remand, the AOJ should contact the Reserve units to which the Veteran was assigned, as listed in the Veteran's service personnel records, and attempt to obtain his service treatment records.

As noted by the Board in the February 2014 remand, during his October 2011 DRO hearing, the Veteran testified that he underwent a physical examination for an employer, at which he told the examiner about the pinched nerve in his back, and the examiner noted problems with the Veteran's back.  The Board's remand instructed the AOJ to ask the Veteran to identify all treatment for his back, and/or the medical professionals with whom he has discussed his back disability, and attempt to obtain all identified records.  In March 2014, the AOJ sent the Veteran a letter asking him to identify all such providers, and to submit an Authorization and Consent to Release Information form (VA Form 21-4142) for each identified private provider.  The record indicates that to date, no response has been received from the Veteran.  However, the Veteran's complete service personnel records, obtained in conjunction with the remand instructions, contain a September 1983 request by the Veteran for copies of his service treatment records and all x-rays, stating that the Veteran was turned down for a job after an employment physical due to a cracked vertebra.  In his October 2011 DRO hearing, the Veteran testified that the employment physical was completed for Lincoln Green in Fremont.  On remand, the AOJ should request that the Veteran confirm the information regarding his employment physical examination, and provide a completed VA Form 21-4142 so that VA may obtain those records.

Finally, the Veteran was afforded a VA examination in May 2014 per the Board's February 2014 remand instructions.  The May 2014 VA examiner stated that all of the Veteran's records were reviewed, including all VBMS documents, and the Veteran was examined.  The examiner noted the Veteran's report of falling out of a Jeep, landing on his back, and having a "pinched nerve" during service.  The examiner also noted the Veteran's description regarding his pain and back symptoms, that he has had a pain similar to that he described "for quite some time," and that the Veteran has not sought treatment for his back since service.  The VA examiner diagnosed lumbosacral strain and degenerative arthritis of the spine, and opined that they are less likely than not incurred in or caused by the Veteran's claimed in-service injury or event.  The VA examiner explained that there is a lack of documentation of the Veteran's injury or any subsequent follow-up for his back pain, that the Veteran has not been seen for any complaints related to his back in over 35 years, and that the Veteran's degenerative changes in his spine are a normal finding for a person of the Veteran's age.  However, the VA examiner did not address the Veteran's contention that he also injured his back when diving under a table during his Vietnam service, that he has experienced back pain and symptoms since service, and that medical providers both in service and since service have told him there is nothing that can be done to treat a pinched nerve.  See, e.g., November 2012 Travel Board hearing testimony.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the AOJ should obtain an addendum opinion from the May 2014 VA examiner regarding the nature and etiology of the Veteran's current back disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request from the appropriate records repository any additional service treatment records, including specifically infirmary or sick bay records for the Veteran's treatment for a back condition and/or back symptoms, including pain, at Camp Evans in the Republic of Vietnam between October 1970 and January 1971.   Efforts to obtain these records should be documented in the evidentiary record.  All obtained records should be associated with the VBMS file.

2. The AOJ should request the Veteran's Reserve records, to include his service treatment records, from the appropriate records repository, to include contacting the Army Reserve Units HHC 561 Support Group and the 172nd Transportation Company.  See Service Personnel Records (record of assignments).  Efforts to obtain these records should be documented in the evidentiary record.  All obtained records should be associated with the VBMS file.

3. The AOJ should ask the Veteran to confirm that he underwent an employment physical in 1983 for Lincoln Green in Fremont, Nebraska, during which he discussed his back disability.  The Veteran should be asked to complete a VA Form 21-4142 to obtain the records regarding that physical examination.  The Veteran should also be asked to identify all treatment for his back, and/or the medical professionals with whom he has discussed his back disability.  The AOJ should obtain all identified private treatment records.  The Veteran's assistance should be requested as needed.  Any outstanding VA treatment records should be obtained.  All obtained records should be associated with the VBMS file.

4. For items #1, #2, and #3, the AOJ must perform all necessary follow-up indicated, including to contact the service department for assistance.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

5. After the above development has been completed, and after any records obtained have been associated with the VBMS file, obtain an addendum opinion from the May 2014 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiry:

For each back disability diagnosed upon examination in May 2014, lumbosacral strain and degenerative arthritis of the spine, is it at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service?  

For the purposes of the opinions being sought, the examiner should specifically note both of the Veteran's reported injuries during service in the Republic of Vietnam: falling out of a moving Jeep, and diving under a table during an incoming attack.  See November 2012 Travel Board hearing testimony.

Further, the examiner should specifically address the Veteran's reports that he was told by medical professionals both during service and after active duty service that he had a "pinched nerve," and that nothing could be done to treat it.  The examiner should also specifically address the Veteran's reports that he has experienced back pain and symptoms since service, and that he did not seek treatment for his back because he had been informed there is no available treatment.  See November 2012 Travel Board hearing testimony.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

6. The AOJ should undertake any other development it determines is warranted.

7. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

